Case: 15-30447      Document: 00513474847         Page: 1    Date Filed: 04/21/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-30447
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 21, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ROBERT JOHNSON, also known as Skinny Johnson,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:12-CR-309-3


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Robert Johnson has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Johnson has filed a response, arguing that his guilty plea was not knowing and
voluntary because he received the ineffective assistance of counsel. The record
is sufficiently developed to allow us to make a fair evaluation of Johnson’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30447    Document: 00513474847     Page: 2   Date Filed: 04/21/2016


                                 No. 15-30447

claim of ineffective assistance of counsel. See United States v. Higdon, 832
F.2d 312, 314 (5th Cir. 1987).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Johnson’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                      2